Citation Nr: 1626482	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-09 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer status post radical prostatectomy.

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to higher evaluations for residuals of prostate cancer and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a diagnosis of ischemic heart disease presumed to be a result of his herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This decision represents a full grant of the Veteran's claim for ischemic heart disease, the only issue adjudicated herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. §3.303(b) applies only to chronic diseases listed in 38 C.F.R. §3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The Veteran asserts that he has ischemic heart disease as a result of exposure to herbicides during active duty service.  

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Veteran's service personnel records confirm that he served in the Republic of Vietnam during his active duty service from April 1967 to May1968.  As such, consideration of herbicide exposure on a presumptive basis is extended to the Veteran.

As for a current diagnosis, a January 2011 VA opinion indicated that the Veteran was contacted via telephone and denied any history of myocardial infarction, percutaneous coronary intervention, or coronary artery bypass grafting.  Furthermore, he denied that he had a cardiac catheterization and/or a pacemaker.  Although the claims file was not reviewed, the VA nurse practitioner who authored the January 2011 opinion concluded that based on available records there was no objective evidence of ischemic heart disease.  

Myocardial imaging performed in June 2011 by the Veteran's private cardiologist revealed an abnormal perfusion study showing reversible inferior ischemia as well as a mild decrease in left ventricular systolic function.  

The Veteran was provided with a VA ischemic heart disease examination in December 2013.  However, the examiner concluded that it was less likely as not that the Veteran's current heart disability was the same as, or related to, ischemic heart disease.  In support of her opinion, the examiner explained that:

Per PMR, veteran was diagnosed in 2005, with NON-ischemic cardiomyopathy attributed to alcohol consumption.  EF 15% at that time.

There is NO history of PCI, MI, CABG, or heart transplant.  Veteran's CHF and Pacemaker/AICD are due to his NON-ischemic cardiomyopathy.  

Per MTR, 2005 cardiac catheterization showed "severe systolic and diastolic dysfunction" but was NEGATIVE for CAD.
2006 "Florida Retirement System Physician's Report" lists "Primary disabling condition" as, "Cardiomyopathy EF 15-20%" - report is SILENT for CAD/IHD.  4/10/2007 H&P [] documents, "Congestive heart disease.  Alcohol related.  No blockages on cath."

MTR documents improvement in cardiac function over the years, in correlation with Veteran's reported decrease in alcohol intake and an improvement in BP control.  EF has gradually increased from 15% in 2005, to 45-50% in 2011.  Veteran's MTR is silent for any coronary artery intervention that would explain such an improvement in cardiac function.

It is noted that CAD and/or "ischemic cardiomyopathy" are intermittently listed as diagnoses within Veteran's medical records, particularly in cases where the history was patient/family supplied.  Subsequent medical record entries appear to have intermittently brought these "diagnoses" forward.

The perfusion abnormality noted on the 6/2011 myocardial perfusion scan (MPS) is not specific for CAD/IHD. MPS report documents there were NO diagnostic EKG changes, and is SILENT for ischemic symptoms in response to the pharmacologic stress.  Hypertrophy of the heart muscle is a known cause of abnormalities on myocardial perfusion scan.  5/2011 echo report documents, "Mild decrease in left ventricular systolic function and severe hypertrophy of the interventricular septum and moderate hypertrophy of the posterior wall."  "EF 45-50%"  "Left ventricular diastolic dysfunction" is also documented.

1-18-2012 Cardiology Associates, PA visit note is SILENT for IHD. [The private cardiologist] documents, "He has no complaints or problems.  He has no chest pain or shortness of breath." "A : Dilated Cardiomyopathy status post AICD."

Cardiac catheterization is the gold standard for diagnosis of CAD -- Veteran's prior cardiac catheterization documented a NON-ischemic cardiomyopathy.

There is no objective evidence for ISCHEMIC heart disease.

However, in correspondence received in February 2014, the Veteran's private cardiologist responded that the Veteran had been under his care for ischemic heart disease.  The cardiologist explained that:

The patient had an abnormal perfusion study in 2011, which showed reversible inferior wall ischemia with mild decrease in left ventricular systolic function, ejection fraction 41%.  In addition to this EKG showed previous inferior wall myocardial infarction.  Shortly after perfusion study, cardiac catheterization was attempted but because of a large abdominal aortic aneurysm, diagnostic catheterization could not be performed from the femoral approach.  I tried using a radial approach, however because of extreme tortuosity of the subclavian artery and ascending aorta, I was unable to once again pass a catheter into the aortic root for coronary angiography.  The patient does have coronary artery disease and is being treated for angina pectoris with nitrates, beta-blockers, and ACE inhibitor.  The patient carries a diagnosis of ischemic heart disease secondary to coronary artery atherosclerosis, which has been confirmed by EKG and myocardial perfusion imaging as well as a past history.  Cardiac catheterization itself is not necessary to make the diagnosis of ischemic heart disease in this patient.

An October 2014 VA opinion proffered without examination of the Veteran indicated that the Veteran continued to have no objective evidence of ischemic heart disease.  The physician indicated that, "Mitral regurgitation is a heart valve condition that is not related to the coronary arteries.  There has been no repeat cardiac catheterization since the original catheterization in 2005 did not find coronary artery disease (CAD)."  

In light of the conflicting medical opinions above, the Board finds that it has no reason to favor one of these opinions over the other.  Therefore, having found that the evidence is in relative equipoise, the Board finds service connection for ischemic heart disease is warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure, is granted.


REMAND

The Veteran also seeks entitlement to higher evaluations for residuals of prostate cancer and PTSD.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the Veteran's residuals of prostate cancer, he was most recently provided a VA examination to assess the severity of this disability in March 2012, over four years ago.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  The Board finds that a remand to afford the Veteran contemporaneous prostate cancer examination is warranted.

With respect to the Veteran's PTSD, he was most recently provided with a VA examination to assess the severity of this disability in December 2013.  At that time, the examining VA psychologist accused the Veteran of malingering and feigning symptoms.  She explained that when there is significant exaggeration or feigning of symptoms, it is impossible to determine what symptoms a person is truly experiencing and what symptoms they are feigning or exaggerating without mere speculation.  

However, the Board emphasizes that VA treatment records show that as recently as September 2014 the Veteran has been attending psychiatric outpatient treatment.  During these sessions, there has been no suggestion of malingering or feigning of symptoms, and the Veteran has been assigned Global Assessment of Functioning (GAF) scores as low as 50, indicative of serious symptoms. 

In the Veteran's May 2016 Appellant's Brief, his representative suggested that, in light of VA treatment records to the contrary, the December 2013 VA examination report suggesting malingering and feigning of symptoms was inadequate, and requested another VA examination. 

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the fact that there was no suggestion of malingering or feigning of serious PTSD symptoms in the Veteran's ongoing VA psychiatric treatment records, dated as recently as September 2014, the Board finds that a new VA examination to determine the current severity of his service-connected PTSD is required.
 
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination to ascertain the severity and manifestations of his service-connected residuals of prostate cancer.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's residuals of prostate cancer under the rating criteria, including voiding dysfunction, renal dysfunction, and any associated surgical scars.  The examiner should also indicate whether there has been any local reoccurrence or metastasis.

It should be noted that the Veteran is separately service-connected for erectile dysfunction associated with prostate cancer.

2.  Provide the Veteran with a VA PTSD examination, by a psychiatrist other than the one who conducted the December 2013 examination, to assess the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

The examiner should also address the functional effects that the Veteran's service-connected PTSD have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veteran's educational level and work history, but must not consider the Veteran's age or any non-service connected disabilities.

3.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without a showing of good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, then a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


